tax exempt and government entities release number date date uil code serre rer es rerkkekrkrk sarrer erne department of the treasury internal_revenue_service washington d c rerrreerek identification_number kkrerekrek contact number rrrrekerer employer_identification_number rekerekker form required to be filed hrerererker tax years hekkkerrrek dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil srrrenees contact person identification_number sree contact number rrrrrerere fax number employer_identification_number legend date state descriptiont xx description2 dear rxekrkreere rrrrereree reerkreekkae krreereekrekr we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you incorporated on date in state as a nonprofit membership corporation your articles of incorporation state that you are organized in part t o be a liaison between the description1 community of state and the x party of state you state that your first and foremost focus as an organization is to promote participation in the x party you state that you spend of your time and resources on activities to further this purpose according to dollar_figure of your bylaws your objectives are as follows a to develop a statewide intelligent aggressive and serviceable x organization b c to provide through this organization a practical program for the betterment of the x party of state and of the various political subdivisions thereof and to establish chapters who will tmprove the public relations of the x party of state in supporting state x political campaigns encouraging public forums and social programs rekerereeek and in attracting a greater number of voters to work to advance the interests of the x party of state and the state sec_2 b of your bylaws provides that one of your powers is to create and charter chapters of you and supervise and coordinate them you have chapters across the state that hold forums debates community service projects and mixers through your chapters you encourage citizens of state and the united_states to become involved in the x party as precinct chairs volunteers grassroots workers and media surrogates according to dollar_figure of your bylaws your eligible members must be american citizens of good moral character who are registered to vote as members of the x party and residents of state section a of your bylaws provides that membership may be terminated whenever your board has determined that a member has publicly supported or registered as a member of a political_party other than the x party us ed his name and title as a member of you in publicly advocating that the electorate should not vote for the x nominee for any elected political office usfed his name and title as a member of you in giving support or avowing a preference for a candidate of another party for election to an elected public_office if that candidate is opposed by a x candidate usf ed his name and title as a member of you in endorsing candidates running for any public officer whether partisan or non-partisan or for office in the state x party without a vote of the delegates at a local endorsing committee in accordance with article xxi claim ed to represent any of your chapters that has not been duly chartered by the board_of directors or otherwise bring s discredit or disrepute upon you provided that at least thirty days before such action notice of intended action shall have been duly sent by certified mail by the membership secretary to the member in question article xx of your bylaws provides procedures for the endorsement of state candidates recall of state elected officials these procedures allow your chapters to conduct state endorsing conventions sec_21 a provides that neither you nor any of your chartered chapters can endorse any candidate for any public_office whether partisan or non-partisan unless the candidate is a duly-registered member of the x party you state your second focus is to work within the x party and promote the active pursuit of the description1 or description2 voting demographic you visit executive committee meetings meet with party volunteers officials and precinct chairs to explain the need to focus party resources on the description’ vote you state that ijt is imperative that you increase the participation of this demographic in civic life you state that you spend of your time and resources on this activity rekrkrkrree you state your last focus is to visit with x political leaders to express your desire for certain key legislation that you believe will affect your goal and effectiveness you state you spend of your time and resources on this activity you receive financial support from dues member donations and sponsorships law sec_501 exempts from federal_income_tax organizations described in sec_501 sec_501 describes civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_501 indicates that subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 states that an organization may be exempt as an organization described in sec_501 if it is not organized or operated for profit and is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office revrul_73_306 1973_2_cb_179 provides that an organization formed for the purpose of promoting the common interest of tenants who reside in a particular apartment complex does not qualify for exemption under sec_501 any person regularly living in the complex was eligible for membership the organization represented its member-tenants in negotiations with the management of the complex in order to secure better maintenance and services as well as reasonable rentals the ruling holds that the organization was not described in sec_501 because it operated essentially to benefit its members and thus was not primarily engaged in activities that promote the common good and general welfare of the community in contrast revrul_80_206 1980_2_cb_185 holds that an organization formed to promote the legal rights of all tenants in a community instead of limiting its benefits to member-tenants does qualify for exemption under sec_501 revrul_73_349 1973_2_cb_179 holds that an organization formed to purchase groceries for its members at the lowest possible prices on a cooperative basis is not exempt under sec_501 rather the organization was a cooperative enterprise operated primarily for the private economic benefit or convenience of its members and provided only incidental benefit to the community revrul_75_286 1975_2_cb_210 describes an organization that was formed by the residents rekrekerkee of a city block to preserve and beautify that block to improve all public facilities within the block and to prevent physical deterioration of the block its activities consisted of paying the city government to plant trees on public property within the block organizing residents to pick up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in public areas much of the public area the organization improved was part of the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization membership in the organization was restricted to residents of the block and those owning property or operating businesses there because the activities enhanced the value of the members’ property rights the organization served the private interests of its members and did not qualify for exemption under sec_501 the restricted nature of its membership and limited area in which improvements were made were further indicators of private benefit however by beautifying and preserving public property in cooperation with the local_government the organization was considered to primarily promote the general welfare of the community even though its activities also benefited its members therefore the organization did qualify under sec_501 revrul_80_107 1980_1_cb_117 provides that an organization formed to promote the interests of the public_utility industry and its shareholders in rate and regulatory matters before administrative agencies and legislative bodies does not qualify for exemption under sec_501 the ruling holds that because the primary beneficiaries of the organization's activities were its members together with other individuals who own shares in the public_utility companies it was primarily operated to serve private interests rather than the community as whole in 488_f2d_684 2d cir cert_denied 419_us_827 plumbers working in new york city were responsible for the cuts they made in the city streets prior to the organization’s existence the city had repaired the cuts and billed the plumbers individually in what proved to be a highly inefficient system the organization was formed in order to restore the city streets it only repaired cuts made by its members the joint effort of the plumbers reduced their liability and their expenses and more efficiently repaired the city streets while the court found that the program provided substantial benefits to the public it concluded that the organization primarily served the private economic interests of its members and thus could not be considered exempt under sec_501 in 305_f2d_814 4th cir a corporation was organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for its members individuals became members in the corporation by purchasing an apartment unit and as such the number of members was limited to the number of units available the court held that the organization was not described in sec_501 because it was a public-spirited but privately-devoted endeavor’ that provided in 316_f2d_151 3d cir the court held that to qualify for exemption within the meaning of sec_501 the organization must be a community movement designed to accomplish community ends id pincite rekekrrkrere only incidental benefit to the community id pincite the organization did not promote social welfare because it furnished housing only to a certain group of individuals rather than on a community basis and did not offer a service or program for the direct betterment or improvement of the community as a whole in 54_tc_1325 an association organized by a small_group interested in obtaining group_insurance did not qualify for exemption because it offered its benefits to only a limited class of its members and their employees the court noted t here is not in such an organization the requisite civic concern to constitute ‘social welfare required for qualification under sec_501 id pincite where the primary benefit from an organization is limited to that organization's members and not provided to the community as a whole the organization is not operated primarily for the social welfare in 92_tc_1053 the organization’s primary activity was to operate a school the academy’ that trained individuals for careers as political campaign professionals the organization represented on its application_for exemption that the academy was an outgrowth of programs operated by the national republican congressional committee nrcc’ that were designed to train candidates and subsequently place campaign professionals in republican campaigns in addition the nrcc contributed physical assets to the academy two of the academy's six full-time faculty members had been previously involved in the nrcc’s training program one of the academy's three initial directors was the executive director of the nrcc at the time and another initial director was a member of the republican national committee at the time the academy’s activities were exclusively funded by the national republican congressional trust the academy’s curriculum included discussions concerning how some republicans have won black votes nrcc rnc nrsc state party naughtiness and use of gop allies without a counterbalance of comparable studies of other political parties while applicants to the academy were not required to formally declare their political affiliation to attend the organization’s school the admission panel could deduce such affiliation from the campaign experiences and political references in the applications the court found that this knowledge of an applicant's political affiliations allowed the admission panel to limit enrollment to applicants who were likely to subsequently work in republican organizations and campaigns indeed the court found that no graduate was known to affiliate with any political_party other than the republican party a substantial number of the members of the academy’s admission panel were affiliated with the republican party the service determined that the organization operated for a substantial non-exempt private purpose the court agreed holding the organization did not operate exclusively for exempt educational_purposes under sec_501 because it conducted its activities to benefit the private interests of republican entities and candidates although these entities and candidates were not organization insiders the court stated that the conferral of nonincidental benefits on disinterested persons may cause an organization to serve a private interest while the school had a legitimate educational program it conducted these activities with the partisan objective of benefiting republican candidates and entities as such a more than incidental private benefit rrrerrerer was conferred on republican entities and candidates who employed the academy’s students one that precluded exemption under sec_501 analysis based on our analysis of the information you submitted with your application we have determined that you are not operated exclusively for the promotion of social welfare within the meaning of sec_501 because your activities primarily serve private interests therefore you do not qualify for exemption from federal_income_tax as an organization described in sec_501 private benefit to the x party an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 an organization recognized under sec_501 is operated primarily for the purpose of bringing about civic betterments and social improvements id to qualify for exemption under sec_501 an organization must primarily benefit the community as a whole rather than select individuals or groups see lake forest inc f 2d pincite contracting plumbers coop restoration corp f 2d pincite new york state ass'n of real_estate bds group ins fund t c pincite revrul_80_107 supra revrul_75_286 supra a sec_501 organization must be a community movement designed to accomplish community ends erie endowment f 2d pincite as such a tenants’ organization that benefits all the tenants in the community qualifies for exemption while one that directs its activities toward benefiting only its member-tenants does not compare revrul_80_206 supra with revrul_73_306 supra see also revrul_73_349 supra therefore conferring a sufficient amount of private benefit on select individuals will preclude exemption under sec_501 for an organization that would otherwise qualify even if an organization substantially benefits the community it will fail to qualify for exemption if it primarily benefits private interests see contracting plumbers f 2d pincite in american campaign academy the court denied exemption under sec_501 to a school organized to train individuals for careers as political campaign professionals because its educational activities were operated with the partisan purpose of benefiting republican party entities and candidates t c pincite the private benefit conferred on these persons was more than incidental and thus demonstrated a substantial nonexempt purpose that precluded exemption while you are an organization described in sec_501 and not sec_501 as was american campaign academy the standard for determining what constitutes private benefit described in american campaign academy applies to both sections as such for purposes of both sec_501 and sec_501 an organization which conducts its activities to benefit a political_party and its candidates serves private interests and as discussed above an organization that primarily serves private interests fails to qualify for exemption under sec_501 you are not primarily engaged in promoting the common good and general welfare of the rekkkkrekk people of the community you fail to qualify for exemption because your program and activities primarily benefits the interests of the x party you are engaged primarily in promoting participation in the x party endorsing x candidates and promoting the active pursuit of the description or description2 voting demographic by the x party you have stated that of your time and resources are devoted to these activities because you conduct your activities with the objective of benefiting the interests of the x party you are similar to the organization described in american campaign academy your first and foremost focus as an organization is to promote participation in the x party you stated that you will develop a statewide intelligent aggressive and serviceable x organization and that you will provide a practical program for the betterment of the x party of state your chapters will work to improve the public relations of the x party of state in supporting x political campaigns encouraging public forums and social programs and in attracting a greater number of voters to work to advance the interests of the x party of state and the state your only members are registered x voters membership in your organization can be terminated for advocating against x nominees for any elected political office and or if a member uses his or her name and title as a member of you in giving support or endorsing a candidate of another if that candidate is opposed by an x candidate you also will use your time and resources to work within the x party to promote the active pursuit of the description’ or description2 voting demographic to increase the participation of this demographic in civic life you state that you will do this through visiting executive committee meetings meeting with party volunteers officials and precinct chairs in order to focus party resources on the description1 vote such activity does not promote the common good and general welfare of the community rather it benefits private interests in particular the x party see sec_1_501_c_4_-1 candidate endorsements you will endorse x party candidates in state elections and recalls of state officials your bylaws provide that you will only endorse candidates for public_office that are duly-registered as members of the x party sec_1_501_c_4_-1 provides that the promotion of social welfare does not include direct or indirect participation in political campaigns on behalf of or in opposition to any candidate for public_office therefore these activities do not promote social welfare within the meaning of sec_501 conclusion in summary you are not operated primarily to promote social welfare because your activities are conducted primarily for the benefit of private interests rather than the community as a whole or as participation in political campaigns accordingly you do not qualify for exemption as an organization described in sec_501 and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the rrekkkeeke statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service rerrererae hakekrekeae constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely karen schiller acting director eo rulings and agreements
